United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1576
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
James Patterson,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 22, 2006
                                 Filed: December 28, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       James Patterson pleaded guilty to possessing a stolen firearm, in violation of 18
U.S.C. § 922(j). The district court1 calculated an advisory Guidelines imprisonment
range of 10-16 months, and sentenced Patterson to 12 months and one day in prison
and three years of supervised release. On appeal Patterson argues, citing United States
v. Booker, 543 U.S. 220 (2005), that the district court violated his Sixth Amendment
right to a jury trial by enhancing the applicable Guidelines range based on his
possession of three stolen firearms, see U.S.S.G. § 2K2.1(b)(1)(A).

      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
       We reject Patterson’s argument, see United States v. Salter, 418 F.3d 860, 862
(8th Cir. 2005) (after Booker, district court may enhance sentence based on judge-
found facts if court views Guidelines as advisory), cert. denied, 126 S. Ct. 1399
(2006); and further conclude that Patterson’s sentence was not unreasonable, see
Booker, 543 U.S. at 261-62 (appellate courts must review sentences for
unreasonableness); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence
within Guidelines range is presumptively reasonable; defendant bears burden to rebut
that presumption), cert. denied, 126 S. Ct. 840 (2005).

       Accordingly, we affirm.
                     ______________________________




                                         -2-